Appeal from an order of Family Court, Monroe County (Kohout, J.), entered April 3, 2002, which dismissed the petition in this proceeding commenced pursuant to Family Ct Act article 10.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner commenced this proceeding pursuant to Family Ct Act article 10 based upon allegations of sexual abuse with respect to one child and derivative neglect with respect to two others. Contrary to petitioner’s contentions, Family Court did not abuse its discretion in dismissing the petition following a fact-finding hearing. “Where the court’s determination turns on the credibility of a witness, it is well settled that *1195resolution of that issue, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses * * *. Its determination is accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record” (Matter of Starchana B., 246 AD2d 595, 595 [1998]; see Matter of Bennett v Davis, 277 AD2d 517, 518 [2000]). We conclude that the court’s determination is supported by a sound and substantial basis in the record and thus should not be disturbed. Present — Green, J.P., Wisner, Gorski and Lawton, JJ.